DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Pursuant with Applicants’ preliminary amendments filed 11/20/2019, claims 1-26 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 9-26, and the PARP-1 inhibitor species of Formula (I)/Olaparib in the reply filed on 04/02/2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.

Priority
This application is a Continuation-in-Part of International Application No. PCT/US2018/021855, filed on March 09, 2018, which claims priority from U.S. Provisional Application No. 62/469,436, filed on March 09, 2017.
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2018/021855, filed on March 09, 2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent Claim 1 recites administering to a subject “a metronomic dose of a PARP inhibitor compound”.  The words “metronomic dose” appear nowhere in Application No. PCT/US2018/021855.  Throughout the PCT ‘855 disclosure and claims, Applicants make reference to administering a “low-dose, therapeutically effective amount” of a PARP inhibitor compound ([0013]) that comprises a dose that is about 10x, 20x, 30x, 40x, 50x, 60x, 70x, 80x, 100x, 110x, 120x, 130x, 140x, or 150x lower than what is “currently prescribed” ([0018]).  Applicants also disclose administration of PARP .
It is the position of the Examiner that a person of ordinary skill in the art would not construe a “low dose” to be interchangeable and synonymous with a “metronomic dose”.  As understood by those skilled in the art, “metronomic” chemotherapy refers to administering comparatively low doses of a drug on a frequent or continuous schedule, with no extended interruptions.  See KERBEL ET AL. (Nature Reviews, 2004, vol. 4, pages 423-436) and LIEN ET AL. (European Journal of Cancer, 2013, vol. 49, pages 3387-3395).  In contrast, the disclosure of administering a “low dose” in the PCT ‘855 application places no temporal limitations on such administration.  One can administer a “low dose” of a PARP inhibitor compound that is not a “metronomic dose”.  Put differently, administration of a “low dose” as described in the PCT ‘855 is a genus, whereas administration of a “metronomic dose” is a species within that genus.  However, there is nothing in the PCT ‘855 application to suggest Applicants intended the “low dose” administration described thereof to be “a metronomic dose” as presently claimed.
Accordingly, the claims are not entitled to the benefit of the filing dates of the prior-filed applications as the first appearance of “metronomic dose” is in the present application and claims.

Information Disclosure Statement
No Information Disclosure Statement has been filed as of the mailing date of this Office Action.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The amendment to the Specification filed 08/06/2020 contains numerous typographical errors.  In line 1, the word between “patent” and “application” should be - - or - - -, not “of”.  In line 1, the word “leas” should be - - - least - - -.  
The examples in the disclosure also appear to largely be repeated from manuscripts for journal articles, citing to references that do not exist in the disclosure or “Supplementary” figures that do not exist.  Non-limiting examples of such are found in, inter alia, [00311] (referencing “Supplementary Fig. S6”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-5, 9-11, and 13-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites the limitation “a metronomic dose of a PARP inhibitor compound”.  A person of ordinary skill in the art would not be apprised of the metes and bounds of what amounts/doses of a PARP inhibitor compound are considered to be “a metronomic dose” as claimed.
Applicants reference throughout the disclosure “a low dose of a PARP inhibitor compound” that is disclosed to refer to a “very small quantity” of the PARP inhibitor compound relative to the well-established/conventional larger quantities (such as 600mg/day) that are known to produce an effect in certain cancers with DNA repair deficiency (e.g. breast or ovarian cancers with mutations in BRCA1 gene).  See, inter alia, [00104] of the Specification and dependent Claims 12 and 14.  It is totally unclear whether Applicants intend “a metronomic dose” to be synonymous with “a low dose” and a person of ordinary skill in the art would not consider “a metronomic dose” to be synonymous with “a low dose”. 
Applicants disclose that metronomic dosing regimen can refer to “frequent administration of a PARP inhibitor compound without prolonged breaks (or drug holidays) at a dose below the established maximum tolerated dose (MTD)”.  See Specification at [00140].  However, if the MTD of a given PARP inhibitor is 600 mg/day, where the PARP inhibitor is administered twice daily, it is unclear if it is Applicants’ intent that simply administering 599 mg/day of the PARP inhibitor, i.e., “a dose below the established maximum tolerated dose (MTD)”, is a metronomic dose.
Furthermore, a “low dose” of a PARP inhibitor compound is relative and subjective.  Applicants disclose that a “low dose” of a PARP inhibitor compound can refer to a dose that is anywhere from about 10x to 150x lower than what is “currently prescribed”. See Specification at [00106].  For example, in Applicants’ example of 600 mg/day as a “well-established/conventional larger” quantity of a PARP inhibitor compound, it would be totally unclear to a person of ordinary skill in the art how far below 600 mg/day would be considered to be a “metronomic dose” or a “low dose” versus simply being a lower dose.  While Applicants disclose that 10x lower can be a “low dose”, which would be 60 mg/day (relative to 600 mg/day), a person of ordinary skill in the art could just as reasonably construe 400 mg/day to be a “low dose” relative to 600 mg/day.  
Further still, even a “well-established/conventional” dose is relative because those of ordinary skill in the art routinely adjust doses within acceptable safe ranges such that no singular dose would necessarily be considered the “well-established/conventional” dose.  Such a “well-established/conventional” dose for any given PARP inhibitor would be relative to the intended subject.  As a non-limiting example, if the maximum tolerated dose for Drug A in humans is 800 mg/day, a person of ordinary skill in the art might start with a “low dose” of 200 mg/day and increase the dose until toxicity is observed.  Thus, in this example any dose  between 200-800 mg/day could be reasonably construed as a “well-established/conventional” dose of Drug A.  However, 200 mg/day could also be reasonably construed as a “low dose” (relative to 800 mg/day), whereas 600 mg/day might not be construed as a “low dose” (relative to 800 mg/day), even though it is lower dose.
Finally, a “metronomic dose” is by its very definition, totally subjective.  For example, the art appears to broadly describe a metronomic dose as “small doses” on a “frequent schedule” (daily, several times a week, or weekly).1  Although there is as yet no universally accepted definition, the metronomic schedule refers to repetitive, low doses of chemotherapy drugs administered at close regular intervals with no extended interruption.2  Even Applicants disclose that metronomic dosing can also broadly be referred to as “maintenance dosing” or “chronic dosing”.  See Specification at [00140].
The Examiner submits that the words “small”, “low”, “regular intervals”, “no extended interruption”, and “frequent” commonly used to describe metronomic dosing are themselves completely subjective terms.  For example, reciting administration of a “small dose” or “low dose” of a PARP inhibitor compound “frequently” or at “regular intervals” would be just as indefinite as a “metronomic dose” as such are completely subjective terms, the metes and bounds of which are not defined in the Specification or Claims.  MARAVEYAS ET AL. (British Journal of Cancer, 2005, vol. 92, pages 1588-1590) posits that intuitively there should be no disagreement with what constitutes a metronomic schedule, the concern relates to dosage levels.  For example, the starting dose for metronomic chemotherapy is empirical with the major proponents commencing clinical or preclinical trials at 10 –33% of conventional doses. Thus, for a “conventional” dose of 600 mg/day, a person of ordinary skill in the art might consider commencing with 60 mg/day (10%) to 200 mg/day (33%).  However, the claims do not recite such a clear, defined range of doses.  
Thus, reciting the amount of a PARP inhibitor compound is “a metronomic dose” or a “low dose” without knowing a specific dose and administration schedule of any given PARP inhibitor compound considered to be the “well-established/conventional” dose and without knowing how far below this dose is the “cut-off” for a dose being considered a “low dose” versus simply being a lower dose, a person of ordinary skill in the art would have no way of knowing whether any given dose of any given PARP inhibitor compound in any given subject is considered a “metronomic dose” or “low dose” of that PARP inhibitor compound falling within the scope of the claims.
Olaparib (compound of Formula (I) recited in the claims) has a recommended dosing of 300 mg (two 150 mg tablets) taken orally twice daily for a total daily dose of 600 mg.  A 100 mg tablet is available for “dose reduction”.3  It would be totally unclear to a person of ordinary skill in the art what a “metronomic dose” of Olaparib would be.  Since Olaparib is already administered “frequently” at “regular intervals” (twice daily) at a total daily dose of 600 mg, it is unclear whether simply reducing the dose to two 100 mg tablets taken twice daily for a total daily dose of 400 mg, i.e., routine “dose reduction”, would be considered by Applicants to be a “low dose” or “metronomic dose” of Olaparib.  

Claims 12 and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 12 and 14 recite the limitation "wherein the low dose therapeutically effective amount" in lines 1-2 of each respective claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12 and 14 depend directly from Claim 1, which does not recite anywhere in the claim a “low dose therapeutically effective amount” of any compound.  

Claims 15-17 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites “the tumor environment”.  Claim 17 recites “the tumor”.  Claim 20 recites “the formation and/or growth of the tumor”.  There is insufficient antecedent basis for these limitations in the claims.
All of Claims 15, 17, and 20 depend directly from Claim 1, which does not recite a tumor anywhere in the claim.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from Claim 1 and recites the limitation “wherein the PARP inhibitor compound is administered as a metronomic dose”.  Claim 1 recites a method comprising administering to a subject “a metronomic dose of a PARP inhibitor compound”.  As such, Claim 13 does not further limit Claim 1 from which it depends because administration of a metronomic dose of a PARP inhibitor compound is already a limitation of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 15-16 depend directly or indirectly from Claim 1 and recite “wherein” clauses, i.e., wherein the PARP inhibitor compound modulates the tumor microenvironment (Claim 15) or reduces the activity of MDSCs (Claim 16).  Such biological effects fail to further limit Claim 1 from which the claims depend because the claims do not place any further limitations on the actual method step(s) of Claim 1.  As such, carrying out the method of Claim 1 is construed to naturally lead to the claimed biological effects in tumors.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5 and 9-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over XU ET AL. (USP No. 8,894,989; Issued Nov. 25, 2014), MARTIN ET AL. (USP No. 8,912,187; Issued Dec. 16, 2014), and JIAO ET AL. (Clin. Cancer Res., 2017, vol. 23, no. 14, pages 3711-3720) (Published online February 6, 2017) in view of HIGUCHI ET AL. (Cancer Immunol. Res., 2015, vol. 3, no. 11, pages 1257-1268) and FELDER ET AL. (US 2015/0283237 A1; Published Oct. 8, 2015).

Claimed Invention
	Claim 1 is the only independent claim amongst the rejected claims and recites:

    PNG
    media_image1.png
    111
    660
    media_image1.png
    Greyscale


Teachings of XU ET AL.
	Xu et al. teach tetraaza phenalen-3-one compounds which inhibit poly(ADP-ribose) polymerase (PARP) and are useful in the chemosensitization of cancer therapeutics. See Abstract; col. 3, lines 48-53.
	Respecting combination therapy for treating cancer as recited in the instant claims, Xu et al. teach the invention provides a chemosensitization method for treating cancer comprising contacting the cancer cells with a cytotoxicity-potentiating tetraaza phenalen-3-one compound of Formula (I) or a pharmaceutically acceptable salt thereof and further contacting the tumor or cancer cells with an anticancer agent. See col. 6, lines 19-24.
Xu et al. teach an embodiment of the present invention provides a chemosensitization method wherein a first dose of at least one compound of Formula (I) or a pharmaceutically acceptable salt thereof is administered singly or repeatedly to a patient in need thereof, and wherein subsequently a second dose of at least one chemotherapeutic agent is administered singly or repeatedly to said patient after a time period to provide an effective amount of chemosensitization. See col. 6, lines 25-32.
As per Claims 17-19, Xu et al. teach the methods of the invention are useful for treating cancers such as, inter alia, leukemias, lymphomas, and colon cancer. See col. 23, line 49 to col. 24, line 5.
As per Claims 21-22, Xu et al. teach a pharmaceutical formulation of the invention comprises a compound of the invention and one or more chemotherapeutic agents in a pharmaceutically acceptable carrier. See col. 6, lines 33-57.
As per Claim 24, Xu et al. teach the composition of the invention is preferably administered as a capsule or tablet containing a single or divided dose of the compound. See col. 25, lines 11-19.
As per Claim 26, Xu et al. teach the composition of the invention may be administered orally or parenterally (subcutaneous, intravenous, intramuscular, intraperitoneal). See col. 24, lines 19-28.
Xu et al. teach a method for chemosensitizing cancer cells in a mammal in need of chemotherapy, comprising administering said mammal a PARP inhibitor compound [Compound 37] (Claim 1) and further administering a chemotherapeutic agent (Claim 4).

Teachings of MARTIN ET AL.
	Martin et al., like Xu et al. supra, teach PARP inhibitor compounds useful for potentiation of tumor cells to radiotherapy and various chemotherapies.  See Abstract; col. 2, lines 64-67; col. 4, lines 23-38.
As per Claims 10-11, Martin et al. teach the identical PARP inhibitor compound. See Example 14, Compound 267; Claim 7.
	As per Claim 26, the active compound of pharmaceutical composition comprising the active compound may be administered to a subject, inter alia, orally or by injection including subcutaneous, intramuscular, intravenous, intraperitoneal, etc. See col. 24, lines 54-67.
	Administration in vivo can be effected in one dose, continuously or intermittently (e.g., in divided doses at appropriate intervals) throughout the course of treatment.  Single or multiple administration can be carried out with the dose level and pattern being selected by the treating physician. See col. 28, lines 16-26.
	Martin et al. teach a method of treatment for breast or ovarian cancer comprising administering to a subject a therapeutically effective amount of a PARP inhibitor compound [compound of Formula (Ib)] (Claim 1) and further comprising administering a chemotherapeutic agent (Claim 9).

Teachings of JIAO ET AL.
	Jiao et al. teach PARP engages in DNA base excision repair by inducing poly
(ADP-ribosy)lation of itself and other target proteins. PARP inhibition has been shown to be an effective therapeutic strategy against tumors associated with germline mutation in doublestrand DNA repair genes by inducing synthetic lethality. One PARP inhibitor (PARPi), olaparib4, was approved by the FDA in 2014 for the treatment of germline BRCA-mutated (gBRCAm) advanced ovarian cancer. More recently, another PARPi, niraparib, which was shown to significantly prolong the progression- free survival in ovarian cancer patients, received a fast track designation from the FDA for the treatment of patients with recurrent platinum-sensitive ovarian cancer.  See page 3711, paragraph bridging left and right columns.
	In addition to ovarian cancer, PARPi has demonstrated tremendous potential in breast cancer, and there are currently several active clinical trials evaluating PARPi-containing combination therapies for advanced breast cancer. For instance, several combinations of PARPi and targeted anticancer agents, such as inhibitors against PI3K, Wee1 kinase, DNA topoisomerase I, and DNA methyltransferase, have been proposed to enhance the cytotoxic effect of PARPi. In addition, c-Met–mediated phosphorylation of PARP was reported to contribute to PARPi resistance, suggesting that the combined inhibition of c-Met and PARP may benefit patients who do not respond to PARPi and whose tumors are associated with c-Met activation. Thus, developing a rational combination therapy with PARPi may lead to effective anticancer strategy. See page 3711, right column, first full paragraph.
	Jiao et al. teach a key mechanism underlying cancer immune evasion is the expression of multiple inhibitory ligands, notably PD-L1, on the surface of cancer cells. Engagement of the PD-1 receptor on T cells by PDL1 leads to the suppression of T-cell proliferation, cytokine release, and cytolytic activity, whereas blockade of coinhibitory ligation with mAbs, such as PD-L1 or PD-1 antibodies, restores T-cell function and increases therapeutic efficacy. The impressive and durable clinical response of checkpoint blockade immunotherapy resulted in the FDA approval of ipilimumab, nivolumab, pembrolizumab5, and more recently atezolizumab for the treatment of multiple types of cancer, such as melanoma, Hodgkin lymphoma, and lung and bladder cancers. Notably, the PD-1 antibody pembrolizumab was approved as first-line treatment for patients with advanced non–small cell lung cancer and high PD-L1 expression. See paragraph bridging pages 3711-3712.
	Jiao et al. teach PARPi upregulated PD-L1 expression in breast cancer cell lines and animal models. Mechanistically, PARPi inactivated GSK3, which in turn enhanced PARPi-mediated PD-L1 upregulation. PARPi attenuated anticancer immunity via upregulation of PD-L1, and blockade of PD-L1 resensitized PARPi-treated cancer cells to T-cell killing. The combination of PARPi and anti-PD-L1 therapy compared with each agent alone significantly increased the therapeutic efficacy in vivo. See Abstract; Figures 5B and 5C.
	As per Claim 4, Jiao et al. teach the anti-PD-L1 antibody was injected intraperitoneally every 4 days. See page 3713, left column, first full paragraph.
	Jiao et al. teach there are currently three clinical trials testing the combination of PARPi (olaparib, niraparib, and BGB-290) and PD-L1 or PD-1 antibody in multiple cancer types (NCT02484404, NCT02657889, NCT02660034). See page 3719, left column, “Discussion”.

	The combined teachings of Xu et al., Martin et al., and Jiao et al. thus teach methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent, including anti-PD1 antibodies.  The claims differ from Xu et al., Martin et al., and Jiao et al. only in so far as the references do not teach administering a metronomic dose of the PARP inhibitor compound.

Teachings of HIGUCHI ET AL.
	Higuchi et al. teach that CTLA-4 blockade synergizes therapeutically with PARP inhibition in BRCA1-decificient ovarian cancer.  See Title; Abstract.
	Higuchi et al. teach that administration of a PARP inhibitor (Veliparib) compound in combination with administration of a PD-1 antibody, PD-L1 antibody, or CTLA-4 antibody extends survival of mice bearing BRCA1- ovarian tumors.  Most significantly, administration of a PARP inhibitor compound in combination with administration of a CTLA-4 antibody extends 100% survival for almost 80 days, compared to less than 40 days in the control.  See Figure 4.  
	As per Claim 4, Higuchi et al. teach CTLA-4 or PD-1 antibody was administered on day 4 after tumor challenge. In addition, a second dose of PD-1 was administered on day 11 because PD-1 signaling is thought to affect peripheral T-cell exhaustion, a late event in the establishment of antitumor immunity. See paragraph bridging pages 1260-1261.

Teachings of FELDER ET AL.
	Felder et al. teach methods for treating cancer comprising administering an anti-CTLA-4 agent in combination with a metronomic chemotherapy or sequential chemotherapy. See Abstract.
	Certain embodiments are directed to methods for treating breast cancer comprising administering an effective amount of metronomic chemotherapy combined with an effective amount of anti-CTLA-4 therapy. See [0005].
Respecting the claimed “metronomic dose”, Felder et al. teach metronomic chemotherapy is a treatment regime where chemotherapeutic agents are administered long-term at relatively low doses, and with no or limited drug-free breaks. The doses are low enough that side effects are minimized. Metronomic chemotherapy is distinct from the maximum tolerated dose (MTD) method typically used, because traditional chemotherapy regimens call for higher doses often limited largely by the body's capacity to handle the side effects, and for limited campaigns of several weeks in order to avoid drug resistance and avoid harming the body's organs beyond a certain limit. Id.
	As per Claims 2-4, 12-13, and 25, in certain aspects metronomic chemotherapy is administered at a dose of between 1, 5, 10, 20, 30, to 20, 30, 40, 50 mg/kg/day, including all values and ranges there between. In certain aspects 10, 50, 100, 150, 200, 250, 300, 350, 400, 450, 500, 550, or 600 mg of metronomic chemotherapy is administered every 1, 2, 3, 4, 5, 6, 7, or more days or weeks. In a further aspect there will be at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, days between doses. In certain aspects the chemotherapy is administered periodically for at least 20, 30, 40, 50, 60, 70, 80, 90, 100 days or more. In a further aspect the dose of metronomic chemotherapy is administered in one dose or in multiple doses over 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 minutes, hours, days, weeks, or months. See [0007].
	Felder et al. teach individual administration refers to the compounds being formulated is separate formulations. The compounds, when administered individually, can be administered at the same time or within about 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 minutes, hours, or days. In certain aspects anti-CTLA-4 agent and metronomic chemotherapy are formulated in the same composition. The anti-CTLA-4 agent, metronomic chemotherapy, or anti-CTLA-4 agent and metronomic chemotherapy can be formulated as a tablet, a capsule, a concentrate, a powder, or a solution. In certain aspects CTLA-4 agent, metronomic chemotherapy, or CTLA-4 and metronomic chemotherapy are administered intravascularly. See [0008].
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
Here, combining PARP inhibitors with other anti-cancer agents for the treatment of cancer was well-known, routine, and commonplace in the art. Indeed, all of Xu et al., Martin et al., and Jiao et al. expressly teach methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent and that such combination chemotherapy can lead to enhanced anticancer activity.  As such, the scope and content of the prior art squarely teaches administering both a PARP inhibitor compound and an anticancer agent to subjects with cancer as broadly encompassed by the instant claims.
The only difference between the teachings of Xu et al., Martin et al., and Jiao et al. and the claims at issue is that Xu et al., Martin et al., and Jiao et al. do not expressly teach administering a “metronomic dose” of the PARP inhibitor compounds taught therein.  However, Felder et al. teach metronomic chemotherapy is a treatment regime where chemotherapeutic agents are administered long-term at relatively low doses, and with no or limited drug-free breaks. The doses are low enough that side effects are minimized.  Thus, the general conditions for administering anticancer agents in a “metronomic dose” were also well-known in the art. Applying such metronomic dosing of a PARP inhibitor compound would have been a prima facie obvious dose modification strategy to a person of ordinary skill in the art and would be expected to limit side effects of the PARP inhibitor therapy as taught by Felder et al.
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious. In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, dose adjustment and modification of dosing regimens of chemotherapeutic agents was part of the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when combining a PARP inhibitor compound and another anticancer agent for administration to subjects with cancer.  Such is expressly recognized by the cited prior art as follows.
 Xu et al. teach that a specific dose level for any particular patient will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, rate of excretion, drug combination, and the severity of the particular disease being treated and form of administration and that the ordinarily skilled physician or veterinarian will readily determine and prescribe the effective amount of the compound for prophylactic or therapeutic treatment of the condition for which treatment is administered.  See Xu et al. at col. 26, lines 52-67.  
Martin et al. likewise recognized that determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects of the treatments of the present invention. The selected dosage level will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, and the age, sex, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, although generally the dosage will be to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects. See Martin et al. at col. 27, line 63 to col. 28, line 15.
A person of ordinary skill in the art at the time the application was filed would therefore have a reasonable expectation that administering a metronomic dose of a PARP inhibitor compound and administering a therapeutically effective amount of another anti-cancer agent would be effective in treating cancer.  As combining a PARP inhibitor with other anti-cancer agents, particularly checkpoint blockade immunotherapy such as anti-CTLA-4 antibodies, anti-PD-1L antibodies, or anti-PD1 antibodies, was well-known in the art at the time the application was filed and metronomic chemotherapy dosing regimens were an established dose-adjustment strategy for administering chemotherapeutic agents with reduced side effects, applying a metronomic dose to known PARP inhibitors compounds for administration in combination with other anticancer agents to subjects having cancer would have been prima facie obvious to a person of ordinary skill in the art.
Respecting Claims 15-16, which require the PARP inhibitor compound modulates the tumor microenvironment (Claim 15) or reduces the activity of MDSCs (Claim 16), such biological effects are construed as natural properties resulting from the administration of a PARP inhibitor compound to a subject having a tumor.  As the combined teachings of the cited prior are render obvious the claimed method steps and Claims 15-16 place no additional limitations on such method steps, the limitations of Claims 15-16 are met by the combined teachings of the cited prior art.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	



    
        
            
        
            
        
            
        
            
    

    
        1 KERBEL ET AL. (Nature Reviews, June 2004, vol. 4, pages 423-436)
        2 MONTAGNA ET AL. (Cancer Treatment Reviews, 2014, vol. 40, pages 942-950)
        3 LYNPARZA® (olaparib) Prescribing Information (Revised 8/2017).
        4 Olaparib is the PARP inhibitor compound recited in Claims 10-11 and taught in Martin et al.
        5 Both nivolumab and pembrolizumab are anti-PD1 antibodies as recited in Claims 5 and 23.